HAMILTON, PJ.,
dissenting:
The mortgage should be held invalid, at least as to those pre-existing debts of the partnership paid out of the money paid to Schare by Carota. The whole transaction reeks with fraud on *92the part of Schare, by which Carota’s life savings were taken from him and Sansone, Schare’s partner could not have been innocent in the transaction. At least, he shared in the benefit of Carota’s money, as partner, to the extent of the payment of the partnership debts, and is legally and morally chargeable therewith. Sansone should not be permitted to profit thereby. The judgment should be affirmed.